ORDER

LOURIE, Circuit Judge.
The court considers whether Michael R. Shemonsky’s appeal should be dismissed for lack of jurisdiction.
*813Shemonsky appeals from an order of the United States District Court for the Middle District of Pennsylvania that denied various motions and instructed the clerk of that court to not accept future filings from Shemonsky but to forward them to a judge to determine if they constitute new matters, rather than matters previously litigated. The district court had previously ordered that Shemonsky could not, without leave of court, file papers or actions related to issues previously litigated. That previous order was affirmed by the United States Court of Appeals for the Third Circuit. In the order now appealed by Shemonsky, the district court noted that the previous order had been violated by Shemonsky on more than 100 occasions.
This court is a court of limited jurisdiction. 28 U.S.C. § 1295. Clearly, we do not have jurisdiction over this case. We also note that we previously dismissed another appeal by Shemonsky, 03-1169, in which we clearly did not have jurisdiction. In that case, as in this case, we decline to transfer the appeal to the Third Circuit.
Accordingly,
IT IS ORDERED THAT:
The appeal is dismissed.